On Motion for Rehearing.
Appellant has filed both an original and an amended motion for rehearing, and in each has questioned our statement that it had admitted the statute in question to be too vague and indefinite to be enforceable as a criminal statute, and' has requested that such statement he withdrawn from the opinion.
The statement appearing in the opinion leads to the conclusion that appellant had specifically admitted the invalidity of the statute in so far as its criminal enforcement was concerned, and such admission was not in fact made. The arguments appearing, however, in plaintiffs’ brief, together with its discussion of the various authorities relative to similar statutes, inevitably lead to the conclusion that it was not contending that the statute was enforceable as a criminal statute, but merely that it was sufficient to afford a rule of civil conduct.
The matters presented in the motion and as amended are not new, and with the above explanation they are overruled.